IN THE SUPREME COURT OF THE STATE OF DELAWARE

KLEON PULLER, §
§
Defendant Below, ' § No. 529, 2014
Appellant, §
§ Court Below—Superior Court
V. § of the State of Delaware,
_ § in and for New Castle County
STATE OF DELAWARE, § Cr. ID No. 9902004516
§
Plaintiff Below, §
Appellee. §

Submitted: December 29, 2014
Decided: January 30, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.
O R D E R

This 30th day of January 2015, upon consideration of the appellant's
Supreme Court Rule 26(c) brief, the State's response, and the record below, it
appears to the Court that:

(1) On March 1, 2001, after a three day trial, a Superior Court jury found
the appellant, Kleon Puller, guilty of Attempted Murder in the First Degree,
Possession of a Firearm During the Commission of a Felony, and Endangering the
Welfare of a Child. Puller admitted to shooting his girlfriend in the face, but

claimed it was an accident. Puller was sentenced to life imprisonment plus ﬁve

years of incarceration. On appeal, this Court afﬁrmed the judgment of the Superior
Court.1

(2) On January 5, 2012, Puller ﬁled his ﬁrst motion for post-conviction
relief. Puller subsequently ﬁled a motion to amend his motion for postconviction
relief, which 3 Superior Court Commissioner (“Commissioner”) granted. In his
amended motion, Puller contended that: (i) the State failed to comply with
established procedures for the admission of witness’ statements under 11 Del. C. § ‘
3507; (ii) the State improperly referred to the Victim’s pregnancy during the trial
and sentencing; (iii) his trial counsel was ineffective for not cross-examining the
victim and for not requesting a jury instruction that the shooting was accidental;
(iv) the Superior Court’s use of the phrase “you must ﬁnd” in the jury instructions
was improper; and (V) the police were required to obtain a warrant before Puller’s
aunt gave the gun used by Puller to the police and the chain of custody was broken
by the actions of Puller’s aunt. After Puller’s former counsel responded to Puller’s
allegations of ineffective assistance and the State responded to the amended motion
for postconviction relief, Puller requested additional time to ﬁle a reply brief,

which the Commissioner granted.

1 Puller v. State, 2002 WL 529909, at *1 (Del. Apr. 5, 2002) (holding it was not plain error for
Superior Court to admit Videotape of crime scene).

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

’BY THE COURT:

Justice ’3 

11

(3) On May 8, 2013, Puller ﬁled a motion to stay the proceedings pending
this Court’s decision in Holmes v. State, No. 350, 2012 and requested appointment
of counsel. The Commissioner denied the motion to stay and appointed counsel to
represent Puller (“Postconviction Counsel”). Postconviction Counsel was directed
to proceed with Puller’s motion for postconviction relief or pursue an amended
motion for postconviction relief.

(4) On October 1, 2013, Postconviction Counsel ﬁled a motion to
withdraw as counsel because he concluded that Puller’s claims were without merit
and he did not ﬁnd any other meritorious claims for relief. Puller ﬁled a response
to the motion to withdraw, seeking to expand the record so that he could review his
proceedings again and re-submit new claims, an evidentiary hearing on his
ineffective assistance of counsel claims, and appointment of new counsel. The
Commissioner denied Puller’s request to expand the record and re-submit new
claims because Puller had already amended his postconviction motion once and
substantial brieﬁng had already been submitted, denied the request for an
evidentiary hearing, and denied the request for new counsel as premature because
the Commissioner ﬁrst had to determine whether Puller’s motion for
postconviction relief had merit. The Commissioner gave Puller the opportunity to

submit another written response to Postconviction Counsel’s motion to withdraw.

(5) Puller again requested an evidentiary hearing and expansion of the
record, which the Commissioner denied. On February 12, 2014, Puller ﬁled a
motion for enlargement of time and preparation of transcripts. On February 24,
2014, Puller ﬁled a motion to amend and second response along with an appendix.

(6) The motion to amend and second response included the following new
claims: (i) trial counsel was ineffective for failing to object to police ofﬁcers’
testimony that material Visible on a wall in the crime scene video was body tissue;
(ii) trial counsel was ineffective because he pursued a defense strategy without
consulting Puller and he did not pursue a defense of extreme emotional distress or
incompetence; (iii) videotaped statements of witnesses were provided to the jury
for unlimited use without trial counsel’s consent; (iv) the State failed to prove
Attempted Murder in the First Degree; (v) the State’s solicitation of testimony that
a disagreement arose between Puller and the Victim after his aunt became annoyed
that Puller was watching rap videos and the identiﬁcation of a person in a poster in
the apartment as Tupac Shakur constituted racial proﬁling in violation of the Equal
Protection Clause; (vi) the prosecutor engaged in improper vouching when he
stated that Puller intended to take certain actions and intended to kill his girlfriend
during his closing argument and trial counsel was ineffective for failing to object to
the prosecutor’s statements; and (vii) the State made inﬂammatory statements

during the sentencing hearing, the Superior Court exceeded the sentencing

guidelines without stating why on the record, a life sentence for Attempted Murder
in the First Degree was cruel and unusual punishment, and Puller should have
received a shorter sentence with some form of behavior modiﬁcation treatment.

(7) The Commissioner concluded that the motion to amend and second
response constituted Puller’s response to Postconviction Counsel’s motion to
withdraw and therefore the motion for enlargement of time was moot. The
Commissioner denied the motion for preparation of transcripts. The State
responded to Puller’s response to Postconviction Counsel’s motion to Withdraw on
April 30, 2014. Despite the Commissioner’s statement that Puller’s second
response to the motion to withdraw Would be the last ﬁling from Puller that the
Commissioner would consider in connection with the motion to Withdraw, Puller
ﬁled a reply to the State’s response.

(8) On July 8, 2014, the Commissioner recommended denial of Puller’s
motion for postconviction relief and denial of Postconviction Counsel’s motion to
withdraw as moot. The Commissioner did not consider the new claims Puller
raised in his second response to the motion to withdraw or Puller’s reply because
he had previously held that Puller could not amend his postconviction motion with
new claims and Puller disregarded his previous instructions regarding the
postconviction submissions. Although Puller now claims he did not receive the

Commissioner’s report and recommendations, he ﬁled a document titled

“Defendant’s Appeal from Commissioner’s Findings of Fact and
Recommendations” in the Superior Court. The Superior Court concluded that
Puller’s objections to the Commissioner’s report and recommendations were
without merit and adopted the report and recommendations of the Commissioner.2
This appeal followed.

(9) On appeal, Postconviction Counsel ﬁled a brief and a motion to
withdraw under Supreme Court Rule 26(c) (“Rule 26(c)”). Postconviction Counsel
asserts that, based upon a complete and careﬁil examination of the record, there are
no arguably appealable issues. Postconviction Counsel informed Puller of the
provisions of Rule 26(c) and provided Puller with a copy of the motion to
withdraw and the accompanying brief. Postconviction Counsel also informed
Puller of his right to identify any points he wished this Court to consider on appeal.
Puller has submitted a forty-page page brief along with an appendix for this
Court’s consideration. The State has. responded to the issues raised by Puller and
asked this Court to afﬁrm the Superior Court's judgment.

(10) When reviewing a motion to withdraw and an accompanying brief
under Rule 26(c), this Court must: (i) be satisﬁed that defense counsel has made a
conscientious examination of the record and the law for arguable claims; and (ii)

must conduct its own review of the record and determine whether the appeal is so

2 State v. Puller, 2014 WL 4101616 (Del. Super. Ct. Aug. 21, 2014).

totally devoid of at least arguably appealable issues that it can be decided without
an adversary presentation.3

(11) In his opening brief, Puller argues the merits of the claims asserted in
his amended motion for postconviction relief (as summarized in paragraph 2 of this
order) and his second response to Postconviction Counsel’s motion to withdraw (as
summarized in paragraph 6 of this order). Puller does not argue the merits of the
questions raised in his summary of argument4 and therefore those arguments are
waived.5

(12) This Court reviews the Superior Court’s denial of postconviction
relief for abuse of discretion and questions of law de novo.6 The Court must
consider the procedural requirements of Superior Court Criminal Rule 61 (“Rule
61”) before addressing any substantive issues.7 As the Commissioner recognized,

the claims Puller asserted in his amended motion for postconviction relief were

3 Penson V. Ohio, 488 US. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).

4 Those questions include whether: (i) it is an abuse of discretion to permit counsel to withdraw
and not appoint new counsel; (ii) Postconviction Counsel followed the correct procedures for
withdrawal; and (iii) Puller is entitled to a copy of the Commissioner’s report and
recommendations from Postconviction Counsel.

5 Del. Supr. Ct. R. 14(b)(vi)(A)(3) (providing that appellant must state merits of argument in
opening brief or argument will be waived); Monroe v. State, 2010 WL 5050863, at *2 (Del.
Dec.8, 2010) (declining to address claim referenced in Summary of argument but not raised in
argument section of brief).

6 Dawson V. State, 673 A.2d 1186, 1190 (Del. 1996).

7 Younger v. State, 580 A.2d 552, 554 (Del. 1990).

untimely under Rule 61(i)(l) because Puller ﬁled his motion for postconviction
relief more than three years after his conviction became ﬁnal.8 Puller’s conviction
became ﬁnal in April 2002 when this Court afﬁrmed his convictions on direct
appeal,9 but Puller did not ﬁle his ﬁrst motion for postconviction relief until
January 5, 2012, more than six years after his convictions became ﬁnal.

(13) Rule 61(i)(l) does not apply “to a colorable claim that there was a
miscarriage of justice because of a constitutional violation that undermined the
fundamental legality, reliability, integrity or fairness of the proceedings leading to
the judgment of conviction?” The miscarriage of justice exception is narrow and
only applied in limited circumstances.11 The Commissioner concluded that Puller
had not pled a colorable claim of a miscarriage of justice. We agree.

(14) The State did not attempt to introduce statements under 11 Del. C. §
3507 at trial and therefore Puller’s claim that the State failed to comply with the

procedures for the admission of statements under 11 Del. C. § 3507 is not

8 Super. Ct. Crirn. R. 6l(i)(l) (barring postconviction motion ﬁled more than three years after
judgment of conviction is ﬁnal) (amended in 2005 to reduce ﬁling period to one year).

9 Super. Ct. Crim. R. 61(m)(2) (deﬁning judgment of conviction as ﬁnal in event that defendant
ﬁles direct appeal when Supreme Court issues mandate or order ﬁnally determining case).

10 Super. Ct. Crim. R. 61(i)(5).

11 Gattis v. State, 955 A.2d 1276, 1290 (Del. 2008).

supported by the record.12 Although the State did refer to the victim’s pregnancy
during the trial, this reference occurred outside of the jury’s presence when the
prosecutor informed the judge that a reference to the victim’s pregnancy had
appeared in the News Journal. As far as the State’s references to the pregnancy of
the Victim (who was the defendant’s girlfriend) at sentencing, the Superior Court
was already aware of the pregnancy and had broad discretion to consider
information relating to a defendant’s personal history.13

(15) The Commissioner also did not err in concluding that Puller failed to
show ineffective assistance of counsel under Strickland v. Washington.14 Puller
did not show how he was prejudiced by his trial counsel’s strategic decision not to
cross-examine the Victim (who lost both eyes, among other injuries, as a result of
the shooting Puller admitted to) or his trial counsel’s decision not to request an
accident instruction. The jury found Puller was guilty of Attempted Murder in the
First Degree, which required the jury to conclude that Puller intended to kill his
girlfriend, rather than the lesser included offense of Assault in the First Degree,

which was premised on reckless conduct.

12 Contrary to Puller’s claims, there is also no indication in the record that videotaped statements
of witnesses were admitted into evidence or provided to the jury.

13 Mayes v. State, 604 A.2d 839, 842 (Del. 1992).

14 466 US. 668 (1984).

(l6) Puller’s contention that the Superior Court directed the jury to ﬁnd
him guilty through the use of the phrase “you must ﬁnd” in the jury instructions
ignores the rest of the jury instructions, which stated that in order to ﬁnd the
defendant guilty of Attempted Murder in the First Degree, the jury must ﬁnd all of
the elements established beyond a reasonable doubt. As to his claims that the
police were required to obtain a search warrant to receive the gun from his aunt
and that his aunt’s actions broke the chain of custody, Puller has not shown that the
gun was obtained illegally or that the State failed to prove there was a reasonable
probability that the gun his aunt gave to the police was the gun Puller used to shoot
the victim. Finally, even assuming the new claims in Puller’s second response to
the motion to withdraw were properly before the Commissioner, those claims were
also untimely under Rule 61(i)(1) and do not state a colorable claim of a
miscarriage of justice under Rule 6l(i)(5). Thus, the Superior Court did not err in
adopting the report and recommendations of the Commissioner and denying
Puller’s motion for postconviction relief.

(17) This Court has reviewed the record careﬁilly and has concluded that
Puller’s appeal is wholly without merit and devoid of any arguably appealable
issue. We also are satisﬁed that Postconviction Counsel has made a conscientious
effort to examine the record and the law and has properly determined that Puller

could not raise a meritorious claim in this appeal.

10